Name: Commission Regulation (EEC) No 3213/88 of 19 October 1988 amending Regulation (EEC) No 3110/88 on the supply of various consignments of cereals and rice as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/12 Official Journal of the European Communities 20 . 10 . 88 COMMISSION REGULATION (EEC) No 3213/88 of 19 October 1988 amending Regulation (EEC) No 3110/88 on the supply of various consignments of cereals and rice as food aid whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Having regard to Council Regulation (EEC) No 2727/75 .of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 2221 /86 (4), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 3110/88 (^ issued an invitation to tender for the supply, as food aid, of 54 722 tonnes of cereals for the World Food Programme (WFP) ; whereas following a request by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered ; Article 1 Th « Annex to Regulation (EEC) No 3110/88 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12; 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 197, 26. 7. 1988 , p. 16 . 0 OJ No L 278, 11 . 10 . 1988 , p. 1 . 20 . 10 . 88 Official Journal of the European Communities No L 286/ 13 ANNEX ANNEX 1 . Operation -Nos (') : 955 and 1 053/88 2. Programme : 1988 3. Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome (telex 626675 WFP I) 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA..1 ); specific characteristics : protein content 11 % minimum 8 . Total quantity : 54 722 tonnes 9 . Number of lots : two (1 : 49 722 tonnes ; II : 5 000 tonnes) 10 . Packaging :  I : in bulk, plus 1 044 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilo ­ grams, and 600 needles and sufficient twine  II : in bulk  marking on the bags, in letters at last 5 cm high :  I : 'ACTION No 1 053/88 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 1 1 . Method of mobilization : the Community market 12. Stage of supply Q : free at port of shipment (8) 13 . Port of shipment :  14. Port of landing specified by the recipient : Karachi 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 30 November 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 25 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 November to 15 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1049 Brussels ; Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Commission Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , p. 7